Chalmers, J.,
delivered the opinion of the court.
W. S. Connor owned and occupied, under a bond for title, a tract of land in Noxubee county, known as the Walker tract. W. M. Connor owned and occupied, in the same way, a tract known as the Tippett place. They agreed to exchange lands, and each surrendered to the other possession of the respective tracts, and transferred by delivery the respective title-bonds. No written assignment was made as to either. The full amount due on the Tippett place to the original vendor having been paid, this bill is filed by the widow of W. S. Connor against A. W. Tippett and W. M. Connor to compel the execution and delivery of a deed. W. M. Connor demurs on the ground that his interest in the land, under the title-bond, did not pass by the bare delivery of that instrument, without a written assignment, and that to force him now to make a conveyance would be a violation of the Statute of Frauds.
*596The demurrer was properly sustained. An equity in lands is as much within the Statute of Frauds as the legal title, and it is no more competent to convey the one by parol than the other. So also a verbal contract to buy a contract for lands, or, in other words, to buy another man’s rights, under an executory contract for the sale of lands to him, is within the statute and void. Browne on the Statute of Frauds, § 229; Smith v. Burnham, 3 Sumner, 435; Simms v. Killian, 12 Ired. 252 ; Rice v. Carter, 11 Ired. 298; Richards v. Richards, 9 Gray, 313. Whether, under the principle laid down in Shivers v. Simmons, 54 Miss. 520, the complainant would have the right to enjoin W. M. Connor, or those claiming under him, from asserting title to the Tippett place, upon the ground that he has aliened the Walker place, and thereby rendered a restoration of the status quo impossible, can only be determined when there has been such assertion, and upon a bill filed to enjoin it. Decree affirmed.